




AMENDMENT TO
INVESTOR RIGHTS AGREEMENT


This Amendment to Investor Rights Agreement (this “Amendment”) is made as of
February 1, 2014 between StarTek, Inc. (the “Company”), A. Emmet Stephenson, Jr.
(“AES”), and Toni E. Stephenson (“TES”) to amend that certain Investor Rights
Agreement among the Company, AES and TES dated as of February 3, 2004 (the
“Investor Rights Agreements”). For good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties agree to amend the
Investor Rights Agreement as set forth below:


1.Section 1(b) of the Investor Rights Agreement shall be amended and restated in
its entirety as follows:
“(b) Commencing with the Company’s 2014 annual meeting of the stockholders and
until the Termination Date, AES will have the right to nominate: (i) the number
of members of the Board equal to one fewer than a majority of the then current
number of members of the Board if there is an odd number of members of the Board
or two fewer than a majority of the then current members of the Board if there
is an even number of members of the Board, in either case if AES and AES’s
Affiliates (as defined below) hold, in the aggregate, 30 percent or more of the
outstanding common stock of the Company; or (ii) one member of the Board if AES
and AES’s Affiliates hold, in the aggregate, 10 percent or more but less than 30
percent of the outstanding common stock of the Company (the “AES Nominees”). For
purposes of determining the number of AES Nominees, the stock ownership of AES
and AES’s Affiliates will be measured on the record date for the relevant
meeting of the stockholders or a vacancy on the Board exists, as applicable.
This Agreement will be interpreted in such a manner that AES or the Company, as
the case may be, will have the right to nominate a director to fill any vacancy
on the Board whether created by the resignation, death, disability, or removal
of any director, or by the increase or decrease in the number of directors on
the Board so as to meet the numerical requirements of clauses (i) and (ii)
above.
As used in this Agreement, the term “Affiliate” means, with respect to any
person, any other person controlling, controlled by or under common control with
such person, and “control” means the ownership, directly or indirectly, of
voting securities representing the right generally to elect a majority of the
directors (or similar officials) of a person or the possession, by contract or
otherwise, of the authority to direct the management and policies of a person.”
2.Except as expressly set forth above, the Investor Rights Agreement shall
remain in full force and effect in accordance with the terms thereof.


3.This Amendment is executed pursuant to Section 5(c) of the Investor Rights
Agreement, which permits the amendment of the Investor Rights Agreement pursuant
to a writing signed by the Company, AES and TES, each of the parties to the
Investor Rights Agreement.


4.This Amendment shall be governed by the “Miscellaneous” provisions contained
in Section 5 of the Investor Rights Agreement.




The parties have executed this Amendment as of the date first set forth above.






--------------------------------------------------------------------------------




STARTEK, INC.


By: /s/ Chad A. Carlson
Name: Chad A. Carlson
Title: President and Chief Executive Officer




By:  /s/ A. Emmet Stephenson, Jr. 
Name: A. Emmet Stephenson, Jr.
 




By:  /s/ Toni E. Stephenson
Name: Toni E. Stephenson







